DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on March 4, 2022 for application S/N 17/125,617. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-3, 5-10 and 12-19 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 17/125,617 was given via email by Mr. Gary Jacobs  (Registration No. 28,861) on 6/2/2022.

	Amendments to claim 1, 15, 16 and 19 (Claim dated 3/4/2022) were made. Claim 4 and 11 are cancelled. The application has been amended as follows:
Claim 1 (Amendment): 
An information presenting method in an information presenting system which presents a food product meeting a user’s preference, the method comprising:
by a computer of the information presenting system, inputting into the information presenting system a first numerical value representing the amount of a first component of the food product having an effect on the taste of the food product that is preferred by the user, and a second numerical value representing the amount of a second component of the food product having an effect on the taste of the food product that is preferred by the user; calculating a first feature quantity indicative of the user’s preferred taste for the food product based on the inputted values;
calculating, from a food product data base which stores a temporal change in a content of each of one or more components for each of one or more food products, progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products, and extracting a food product for which a Euclidean distance between the first feature quantity and the progress information is equal to or less than a reference value; and presenting the extracted food product,
wherein the food product data base stores a temporal change in a representative value of a content of each of the first and second components for each of the food products and stores a reference content of each of the first and second components for each of the food products, 
the information presenting method further comprising:
referring to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content.
	
Claim 4, cancelled.

Claim 11, cancelled.

Claim 15 (Amendment):	
An information presenting system which presents a food product meeting a user’s preference, comprising: a processor;
an inputting unit configured to input into the information presenting system 
a first numerical value representing the amount of a first component of the food product having an effect on the taste of the food product that is preferred by the user, and a second numerical value representing the amount of a second component of the food product having an effect on the taste of the food product that is preferred by the user; the processor 
a memory which stores a food product data base that stores a temporal change in a content of each of the first and second components for each of one or more food products;
the processor calculating extracting Euclidean distance between the first feature quantity and the progress information is equal to or less than a reference value; and a presenting unit which presents the extracted food product,
wherein the food product data base stores a temporal change in a representative value of a content of each of the first and second components for each of the food products and stores a reference content of each of the first and second components for each of the food products, and
wherein the processor refers to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content.

		

Claim 16 (Amendment):	
A non-transitory computer-readable recording medium that records an information presenting program which causes a computer to function as an information presenting system that presents a food product meeting a user’s preference, the computer functioning as:
an inputting unit configured to input into the information presenting system 
a first numerical value representing the amount of a first component of the food product having an effect on the taste of the food product that is preferred by the user, and 
a second numerical value representing the amount of a second component of the food product having an effect on the taste of the food product that is preferred by the user;
a feature quantity calculating unit which calculates a first feature quantity indicative of the user’s preferred taste for the food product based on the first and second inputted values;
a food product data base which stores a temporal change in a content of each of the first and second components for each of one or more food products;
an extracting unit which calculates, from the food product data base, progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products, and extracts a food product for which a Euclidean distance between the first feature quantity and the progress information is equal to or less than a value; and a presenting unit which presents the extracted food product,
wherein the food product data base stores a temporal change in a representative value of a content of each of the first and second components for each of the food products and stores a reference content of each of the first and second components for each of the food products, and wherein the computer also functions to 
refer to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correct, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculate the progress information using the corrected content.

Claim 19 (Amendment):	
An information presenting method in an information presenting system which presents a food product meeting a user’s preference, the method comprising:
by a computer of the information presenting system,
inputting a single user evaluation value for each of a plurality of different examples of the food product, representing the degree of the user’s preference for each of the plurality of examples of the food product;
displaying a point on an x-y graph for each of the plurality of different examples of the food product whose evaluation value is greater than a predetermined threshold, one axis of the x-y graph  representing values of the amount of a first food-product component, and the other axis of the x-y graph representing values of the amount of a second food-product component;
setting a closed curve passing through or including the displayed points, and generating and displaying a region surrounded by the closed curve as a user preference region for the food product;
inputting by the user of a point on the graph in the user preference region, indicative of a preferred taste of the user with respect to the food product;
calculating a first feature quantity indicative of a feature of a taste indicated by the inputted point;
calculating, from a food product data base which stores a temporal change in a content of each of one or more components for each of one or more food products, progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products, and extracting a food product for which a Euclidean distance between the first feature quantity and the progress information is equal to or less than a reference value; and presenting the extracted food product,
wherein the food product data base stores a temporal change in a representative value of a content of each of the first and second food-product components for each of the food products and stores a reference content of each of the first and second components for each of the food products, and wherein the method further comprises referring to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content.


Allowable Subject Matter

Claims 1-3, 5-10 and 12-19 submitted on March 4, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Saito teaches an information processing system which retrieves features or taste of a food/beverage product and retrieval of food product by user’s preferred taste. Saito further teaches computing food components (taste) numerically and storing in database as function of time. Prior art Gaza teaches determining a similarity distance between searched value and a reference value for search result retrieval but the prior arts of record do not specifically suggest “referring to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content”  with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Saito teaches an information processing system which retrieves features or taste of a food/beverage product and retrieval of food product by user’s preferred taste. Saito further teaches computing food components (taste) numerically and storing in database as function of time. Prior art Gaza teaches determining a similarity distance between searched value and a reference value for search result retrieval but the prior arts of record do not specifically suggest “wherein the processor refers to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content”  with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.

Claim 16 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 16.
Saito teaches an information processing system which retrieves features or taste of a food/beverage product and retrieval of food product by user’s preferred taste. Saito further teaches computing food components (taste) numerically and storing in database as function of time. Prior art Gaza teaches determining a similarity distance between searched value and a reference value for search result retrieval but the prior arts of record do not specifically suggest “refer to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correct, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculate the progress information using the corrected content”  with all the other limitations recited in the independent claims 16.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 16 is allowed.  

Claim 19 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 19.
Saito teaches an information processing system which retrieves features or taste of a food/beverage product and retrieval of food product by user’s preferred taste. Saito further teaches computing food components (taste) numerically and storing in database as function of time. Prior art Gaza teaches determining a similarity distance between searched value and a reference value for search result retrieval but the prior arts of record do not specifically suggest “referring to measurement information which associates, with respect to each of the food products, the shipping date with a measurement value of each of the components on the shipping date, correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content”  with all the other limitations recited in the independent claims 19.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 19 is allowed.  
  


The dependent claim 2-3, 5-10, 12-14 and 17-18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164